DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnogi (KR2005-0070032A) and Technical Services Branch of USDA (Technical Evaluation Report, Dextrin Handing/Processing Oct, 12, 201, https://www.ams.usda.gov/sites/default/files/media/Dextrin%202010%20TR.pdf). This rejection is new based on the amendments filed on 09/02/2022.
Ohnogi’s disclosure is to a remedy or a preventive for diseases with a need for the promotion of osteogenesis or the potentiation of the production of an osteogenic protein (see abstract).
Regarding claim 1, Ohnogi teaches a BMP formation enhancer and a bone formation promoter which can promote the regeneration of periodontal tissues such as alveolar bone cementum and periodontal tissue (see last para, page 6) and discloses plants of the Chrysanthemum family (see page 4, para. 2) and Asteraceae genus (see page 4, para. 6) such as thistle and dandelion extracts (see page 4, para.6-7) which are intended extracts to be used in the composition for such purposes.
Regarding claim 3, Ohnogi teaches “the extraction solvent for obtaining the extract is not particularly limited, but may be water, hexane, chloroform, alcohols such as ethanol, methanol, isopropyl alcohol, ketones such as acetone, methyl ethyl ketone, hydrophilicity such as methyl acetate, ethyl acetate, or the like” (see page 4, last para.).
Regarding claim 5, Ohnogi teaches the composition as a food, beverage or feed for promoting formation or enhancing bone formation protein production (see abstract or page 13, para. 3).
Regarding claim 6, Ohnogi teaches the composition as a pharmaceutical composition (see page 13, para. 3).
Ohnogi also teaches the compositions active ingredients to be blended with pharmaceutically acceptable excipients, stabilizers and binders (see page 5, para. 3).
Ohnogi does not specifically teach that the composition is formulated with dextrin. 
The technical report from USDA gives characterized uses and descriptions for handling and processing dextrin. 
The USDA gives guidance to the specific uses for dextrin and teaches where dextrin is used as a food additive, a formulation aid, a processing aid, a stabilizer and thickener and/or a surface-finishing agent and where it can be used in a variety of food applications for nutritional and functional benefits (see page 2, Specific Uses of the Substance).
Therefore, it would be obvious to a person having ordinary skill in the art at the effective filing date to utilize dextrin as a binder, excipient, thickener, or as a stabilizer in the composition because Ohnogi teaches wherein the invention can utilize such formulations and the USDA also teaches that dextrin’s specific uses are used as a formulation aid a stabilizer and thickener. 
There would be a reasonable expectation of success in arriving at the instant invention because dextrin is commonly used for such purposes and its use in stabilizing formulations is routine and conventional.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnogi (KR2005-0070032A), Technical Services Branch of USDA (Technical Evaluation Report, Dextrin Handing/Processing Oct, 12, 201, https://www.ams.usda.gov/sites/default/files/media/Dextrin%202010%20TR.pdf) as applied to claims 1, 3 and 5-6 above and further in view of Kim Yeong Nam (KR20110042538A). This rejection is new based on the amendments filed on 09/02/2022.
Ohnogi and Technical Services Branch of USDA teach a composition for promoting periodontal regeneration comprising of dandelion extract, thistle extract and dextrin, and teaches the particular solvents used for extraction, however are silent on the composition comprising Ligularia stenocephala.
Yeong Nam’s general disclosure is to food compositions containing an extract of ligularia fischeri or ligularia stenocephala for promoting health in consumers (see abstract).
Yeong Nam teaches that the Ligularia stenocephala otherwise called gondal, gondalby or gondalbi extract is shown to have antioxidant activity through DDPH free radical scavenging activity and through increased superoxide dismutase (SOD) -like activities (see experimental example 2, bottom of page 6 and top of page 7).
Yeong Nam also teaches that gondalbi extracts were analyzed to have higher phenolic compounds and SOD-like activity when extracted with ethanol as a solvent than with water as a solvent (see page 6, [3] and bottom of page 7).
Yeong Nam also teaches that the extracts have anti-inflammatory effects (see page 8, [3]) and promoted normal cell growth without any toxicity at a concentration of 750 ug/ml (see last para. page 8) and further has anti-microbial activity (see table 5).
Therefore, it would have been obvious at the effective filing date to a person having skill in the art to include extracts of Ligularia stenocephala in the composition taught by Ohnogi, because extracts from this plant have many additional beneficial properties such as antioxidant, anti-inflammatory, antimicrobial and can promote healthy cell growth of normal cells without any cause for toxicity, as taught by Yeong Nam. Including this extract along with the BMP formation enhancing components of Ohnogi’s invention would create a composition which would promote periodontal regeneration while inhibiting antimicrobial growth of unwanted bacteria and supporting antioxidation in newly supported tissues. 
It would have further been obvious to use an extract from Ligularia stenocephala because Ohnogi teaches that BMP promoting extracts come from plants in the genus Asteraceae and this plant is among the same genus of plants. There would have been little experimentation needed in discerning if this plant would also have BMP promoting activity as described for other plants of the Asteraceae’s. Thus, selecting this plant would have been prima facie obvious for reasons that their genus of plants is known to have properties selected for periodontal growth and because the plant has been known to have additional beneficial activities such as inhibiting microbial growth, having anti-inflammatory and antioxidant properties.
There would have been a reasonable expectation of success in combining the prior art and creating the instant invention because the specific plant extracts are known for being used in periodontal compositions with activities which promote overall greater health.

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive. The applicant’s arguments pertain to the references utilized in the previous action, however since the applicant amended the claims to remove the plant extract which was relied upon in the prior art, the office relies on different references to teach remaining extracts of the instant invention. Thus, the applicant’s arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655        


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655